Citation Nr: 0931938	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1984 to January 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas

The Veteran's case was remanded to the RO by the Board in 
July 2008 to obtain an audiometric examination.  As the 
requested development was completed, no further action to 
ensure compliance with the remand directives is needed.  
Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  The Veteran's right ear hearing loss pre-existed his 
active service.

2.  The Veteran's right ear hearing loss was aggravated by 
such service.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1131, 1137, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Under 38 
U.S.C.A. § 5103A, VA also has certain duties to assist the 
Veteran in his claim.  Given the favorable outcome detailed 
below, an assessment of VA's duties to notify and assist the 
Veteran is not necessary.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service incurrence of an organic disease of the nervous 
system, such as sensorineural hearing loss, may be presumed 
if manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no pre- 
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service. In May 2005, 38 
C.F.R. § 3.304 was amended to reflect the Federal Circuit's 
analysis in Wagner.  Consequently, if a disability was not 
noted at the time of entry into service and VA fails to 
establish by clear and unmistakable evidence either that the 
disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
Section 1153, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under Section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

Factual Background

The Veteran's DD Form 214 indicates that he served as a 
vehicle and truck driver.  An audiogram completed in service 
notes that the Veteran was routinely exposed to hazardous 
noise.  

Service treatment records (STRs) indicate that the Veteran 
exhibited right ear hearing loss during his October 1984 
enlistment exam.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
50
50
LEFT
5
0
5
5
30
35

The examining clinician noted that the Veteran had previously 
been issued triple flange hearing protection.

An audiometric exam was performed in April 1985.  Pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
0
10
60
55
LEFT
5
5
5
5
45
50

In May 1988 the Veteran underwent an audiometric examination.  
Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
0
0
5
55
60
LEFT
0
0
5
5
45
25

The examining clinician noted that the Veteran was routinely 
exposed to hazardous noise.

The Veteran was afforded a VA examination in February 2007.  
Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
0
10
NT
60
NT
LEFT
10
10
10
NT
50


The examiner noted that the Veteran's external auditory 
canals were un-occluded.  Both tympanic membranes were normal 
in color.  The Veteran displayed normal middle ear 
functioning bilaterally.  The examiner indicated that the 
Veteran displayed moderate sensory hearing loss, to a greater 
degree in the right ear, and consistent with noise exposure.  
The examiner opined that the Veteran's hearing loss was as 
least as likely as not related to noise exposure due to 20 
years of active duty in the Army.

The Veteran was afforded a second VA audiology examination in 
May 2009.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
10
20
65
NT
LEFT
10
10
15
20
55
NT

The examiner noted that there was no shift in hearing acuity 
from the date of the Veteran's entrance into service and his 
exit, opining that his right ear hearing loss is not caused 
by, aggravated, or a result of military noise exposure.  

Analysis

The Board notes that deficient hearing in the right ear was 
noted at the Veteran's service entrance examination.  The 
presumption of soundness with respect to right ear hearing 
loss therefore never attached.  To be successful in his claim 
for service connection, the Veteran must show that his right 
ear disability was aggravated by service.  As set out above, 
that requires a showing that the disability increased in 
severity during service or as a consequence of service. 

With respect to whether the hearing loss was aggravated 
during service, the Veteran entrance audiology examination in 
October 1984 indicates that the Veteran's right ear pure tone 
threshold was 50 decibels at 4000 hertz (Hz).  By way of 
example, in April 1985 and May 1988, the Veteran's right ear 
pure tone thresholds were 60 and 55 decibels at 4000 hertz 
(Hz), respectively.  VA examination, completed approximately 
2 years from the Veterans separation from the Army, indicate 
that the Veteran's right ear pure tone threshold was 60 
decibels at 4000 hertz (Hz), with pure tone threshold 
deterioration at 500 and 2000 Hz from the in-service 
readings.  Likewise, the May 2009 VA examination record 
indicates that his right ear pure tone threshold was 65 
decibels at 4000 hertz (Hz).

The Veteran contends, and his personnel records and STRs 
support, that he was exposed to hazardous noise during 
service.  The above results indicate that the Veteran's 
herring loss was aggravated in service.  Although results of 
a separation examination are not available, the Veteran 
displayed increased hearing loss in his right ear during a VA 
examination held approximately two years after separation 
from over 20 years of service.  In support of this finding, 
the February 2007 VA examiner opined that the Veteran's 
hearing loss was related to the noise exposure he experienced 
during service, and noted on his in-service audiological 
examination.  

The May 2009 VA examiner opined, however, that the Veteran's 
right ear hearing loss is not related to service.  The 
examiner supports this opinion by stating that there was no 
shift in the Veteran's hearing from 1985 to present.  
Although, the shift in hearing is slight, particularly at 
4000 Hz., it does appear that there was a shift in the pure 
tone thresholds.  Indeed, in 2007, the closest report to the 
time of separation, the shift in the lower frequencies was up 
to 20 decibels.  

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's right ear hearing loss was 
aggravated in service.  Thus, the Board finds that the 
evidence is at least in equipoise and therefore supports 
service connection for right ear hearing loss.  38 U.S.C.A. § 
5107(b).  The appeal is granted.


ORDER

Service connection for right ear hearing loss is granted.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


